Citation Nr: 1529962	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO. 09-19 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a separate disability rating for a group I, II, III, and IV muscle injury.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc. & The Coalition


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1944 to June 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is right hand dominant.

2. Throughout the period on appeal the Veteran's left shoulder disability was manifested by pain, weakness, incoordination, limitation of motion, and prosthetic implantation.

3. The Veteran is currently in receipt of the maximum schedular award for his left shoulder disability.

4. The Veteran has residual injury to muscle groups I, II, III, and IV, which all act on the shoulder joint.

5. The Veteran's muscle injury is manifested by painful motion, weakness, fatigue, incoordination, loss of power, and atrophy.


CONCLUSION OF LAW

The criteria for a separate compensable disability rating for a muscle injury to groups I, II, III, and IV have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5301-5304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in January 2007 and August 2008 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, examination reports, and the statements of the Veteran.

In May 2014 the Board remanded the Veteran's claim, in pertinent part to obtain outstanding VA treatment records and to schedule the Veteran for a VA examination.  The claims folder contains additional medical records from the Spokane VAMC.  Additionally, a VA examination was conducted in August 2014.  The Board finds the examination to be adequate in this case.  The examiner evaluated the Veteran, reviewed the claims file, and provided an opinion as to the severity of his gunshot residuals supported by adequate rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Further, neither the Veteran nor his representative has challenged the adequacy of the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Shoulder and arm disability ratings are found under 38 C.F.R. § 4.71(a), Diagnostic Codes (DC) 5200-5203.  Under DC 5200, a 20 percent rating is warranted for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating requires intermediate between favorable and unfavorable ankylosis of the minor scapulohumeral articulation.  A 40 percent rating requires unfavorable ankylosis of the minor scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2014).

Under DC 5201 (arm, limitation of motion of), a 20 percent rating for either the dominant or minor shoulder is assigned where arm motion is limited to shoulder level.  A 20 percent rating for the minor shoulder is assigned where limitation of motion is midway between the side and shoulder level.  A 30 percent rating for the minor shoulder is assigned where arm motion is limited to 25 degrees from the veteran's side.

Under DC 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor scapulohumeral joint with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires nonunion (a false, flail joint) of the minor humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a (2014).

Under DC 5203, malunion of a minor clavicle or scapula, or nonunion of a minor clavicle or scapula without loose movement, warrants a 10 percent rating.  A 20 percent rating requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  The 20 percent rating is the maximum rating available under DC 5203.  38 C.F.R. § 4.71a (2014).

Additionally, DC 5051 provides evaluations for prosthetic replacement of the shoulder.  Under DC 5051 a 100 percent rating is warranted for one year following implantation of a prosthesis.  A 50 percent rating is warranted for chronic residuals consisting of severe, painful motion or weakness in the affected extremity for the minor shoulder.  A 20 percent rating is the minimum rating for a prosthesis implanted in the minor shoulder.

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is equivalent to 90 degrees of shoulder flexion or abduction.  Id.

Lastly, Diagnostic Codes 5301-5304 provide disability ratings for muscle groups I, II, III, and IV.  Muscle group I affects the upward rotation of the scalpula and elevates the arm above shoulder height.  Muscle group II controls downward rotation of the scalupla and works with muscle group III to control forward and backward swinging of the arm.  Muscle group III elevates and abducts the arm to shoulder level, and muscle group IV stabilizes the shoulder against injury in strong movements, holding the head of the humerous in the socket.  See 38 C.F.R. § 4.73, Diagnostic Code 5302 (2014).

III. Separate Rating - Muscle Groups I, II, III, and IV

The Veteran contends that he is entitled to a separate disability rating for his residuals of a gunshot wound.  Specifically, the Veteran believes that a separate rating is warranted for the deep penetration injury to muscle groups I, II, III, and IV.  The Veteran complains that due to this muscle injury he is unable to properly utilize his left shoulder.  He further complains of weakness, pain, fatigue, and loss of power.

Pursuant to the Board's prior remand directives, a VA examination was conducted in August 2014.  The examination report confirms that the Veteran was diagnosed with a group I, II, III, and IV muscle injury.  The examiner also reported that the Veteran's muscle injury was manifested by atrophy, loss of endurance, increased fatigability, pain, weakness, loss of power, and impairment of coordination.

While the evidence supports the Veteran's claim of a muscle injury, the Board does not find that a separate disability rating is warranted.  In this regard, the Veteran's left shoulder is currently evaluated as 50 percent disabling under Diagnostic Code 5051.  This represents the maximum schedular rating under the applicable Diagnostic Codes, particularly since the Veteran does not experience flail joint.  Moreover, a 50 percent rating also exceeds the maximum rating for an ankylosed minor shoulder under Diagnostic Code 5200.  Under 38 C.F.R. § 4.55, in the case of an ankylosed shoulder where muscle groups I and II are severely disabled, the shoulder shall be rated as unfavorably ankylosed, or 40 percent disabling.  Here, the Veteran is already in receipt of a 50 percent rating for his left shoulder and as such, 38 C.F.R. § 4.55 is not applicable.

Moreover, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2014).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his or her earning capacity and would constitute pyramiding of disabilities, which is prohibited in 38 C.F.R. § 4.14 (2014).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The limitation of motion (flexion, abduction, and rotation) attributable to the service-connected left shoulder disability is a manifestation of both muscle and joint injuries.  Limitation of motion associated with a disability is specifically accounted for under the muscle injury criteria, as set forth at 38 C.F.R. § 4.56(c) (uncertainty of movement factor).  Moreover, Diagnostic Code 5051 accounts for motion of the shoulder joint (forward/backward swing) as well as pain and weakness.  See 38 C.F.R. § 4.73.  Finally, for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  These criteria are overlapping with the symptoms of functional loss that pertain to the joints, listed in 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.  Based on the above, the Board finds that assigning a separate rating under Diagnostic Codes 5301-5304 for impairment of muscle groups I, II, III, or IV would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology, in this case, limitation of motion of the shoulder, including as due to pain, weakness, and fatigue.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14. 

In sum, the Board does not find that the Veteran is entitled to a separate rating for the injury to muscle groups I, II, III, and IV.  The Veteran's left shoulder is already rated as 50 percent disabling, exceeding the maximum schedular award for anklyosis of the minor shoulder.  Additionally, awarding a separate rating for the muscle injury would result in pyramiding as the Veteran's left shoulder disability has already been rated based on painful and weakened motion of the shoulder.

IV. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left shoulder disability, to include his muscle injury, is specifically contemplated by the schedular rating criteria.  The Veteran's left shoulder disability has been manifested by prosthetic implant, weakness, painful motion, fatigability, incoordination, and limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5051, 5200, 5201, 5202, 5203, 5301-5304.  DC 5051 specifically awards a 50 percent disability rating for chronic residuals consisting of severe painful motion or weakness.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate.

Additionally, according to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.




ORDER

Entitlement to a separate disability rating for a group I, II, III, and IV muscle injury is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


